IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT NASHVILLE             FILED
                            OCTOBER 1997 SESSION
                                                          November 12, 1997

                                                         Cecil W. Crowson
                                                        Appellate Court Clerk
TERRY PHELPS,                            )
                                         )
                   APPELLANT,            )
                                         )      No. 01-C-01-9610-CC-00451
                                         )
                                         )      Lincoln County
v.                                       )
                                         )      Charles Lee, Judge
                                         )
                                         )      (Post-Conviction Relief)
STATE OF TENNESSEE,                      )
                                         )
                     APPELLEE.           )



FOR THE APPELLANT:                       FOR THE APPELLEE:

Terry Phelps, Pro Se                     John Knox Walkup
Unit 2A-127 Turney Center                Attorney General & Reporter
Route 1                                  500 Charlotte Avenue
Only, TN                                 Nashville, TN 37243-0497

                                         Elizabeth B. Marney
                                         Assistant Attorney General
                                         450 James Robertson Parkway
                                         Nashville, TN 37243-0493

                                         W. Michael McCown
                                         District Attorney General
                                         P.O. Box 904
                                         Fayetteville, TN 37334




OPINION FILED:_______________________________



AFFIRMED



Joe B. Jones, Presiding Judge
                                     OPINION


       The appellant, Terry Phelps (petitioner), appeals as of right from a judgment of the

trial court summarily dismissing his action to “Modify, Correct, and/or Set Aside Illegally

Impose[d] Sentence.” The trial court dismissed this action because (1) it was barred by the

statute of limitations, and (2) the issue was waived as it was not raised in a prior action for

post-conviction relief.1 In this court, the petitioner presents three issues for review. He

contends (1) the trial court had jurisdiction to set aside or correct his illegal sentence, (2)

the trial court erroneously treated his action as one for post-conviction relief and used the

statute of limitations as a bar to granting relief, and (3) the trial court abused its discretion

by ordering consecutive sentencing.       After a thorough review of the record, the briefs

submitted by the parties, and the law governing the issues presented for review, it is the

opinion of this court that the judgment of the trial court should be affirmed.

       The petitioner entered pleas of guilty to burglary first degree, armed robbery, and

aggravated rape pursuant to a plea bargain agreement. The agreed sentences were ten

(10) years for burglary first degree and twenty (20) years for both armed robbery and

aggravated rape. It was further agreed that the sentences for burglary first degree and

armed robbery would be served concurrently, but the sentence for aggravated rape would

be served consecutively to the sentence for burglary first degree for an effective sentence

of thirty (30) years. The judgment of the trial court was entered June 21, 1985. No direct

appeal was taken from the judgment of the trial court.

       The trial court correctly summarily dismissed the petitioner’s action. The action was

barred by the statute of limitations. The petition alleges a ground for post-conviction relief.

Furthermore, the ground was waived because it was not raised and litigated in a prior post-

conviction action. Moreover, there is no allegation contained in the petition which explains

why the ground raised in the present action was not waived. There is no clerical error

alleged in the petition. The sentences alleged in the petition were proper in all respects,



       1
        See Terry Phelps v. State, Lincoln County No. 01-C-01-9201-CC-00011 (Tenn.
Crim. App., Nashville, June 19, 1992). The only grounds raised were (1) the denial of the
effective assistance of counsel and (2) a constitutional challenge to the guilty pleas entered
by the petitioner.

                                               2
and the petitioner agreed to these sentences. Finally, the petitioner does not predicate his

action upon a constitutional issue. In the initial paragraph of his petition, it states the action

is being brought pursuant to Tenn. Code Ann. § 39-5-7022 and Rule 36, Tennessee Rules

of Criminal Procedure.

       It is a well-established rule of law that a post-conviction petitioner may not challenge

a ruling of the trial court ordering multiple sentences to be served consecutively. See

Tenn. Code Ann. § 40-35-401(a); Wooten v. State, 477 S.W.2d 767 (Tenn. Crim. App.

1971), cert. denied (Tenn. 1972); Autry L. Liverman v. State, Sullivan County No. 877

(Tenn. Crim. App., Knoxville, January 31, 1990), per. app. denied (Tenn., April 2, 1990);

Jackie D. Hatley v. State, Greene County No. 299 (Tenn. Crim. App., Knoxville, June 7,

1989); State v. Cornell Christian, Shelby County No. 91 (Tenn. Crim. App., Jackson, March

1, 1984).




                                     ____________________________________________
                                           JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
      WILLIAM M. BARKER, JUDGE



______________________________________
        JOE G. RILEY, JUDGE




       2
           This section, which dealt with rescues and escapes, was repealed in 1989.

                                                3